Citation Nr: 9903978	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  95-26 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1964 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for service connection 
for post traumatic stress disorder.  The veteran filed a 
timely notice of disagreement, initiating this appeal.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran seeks service connection for post traumatic 
stress disorder.  He had honorable service in Vietnam during 
the Vietnam War, and has stated that he experienced a number 
of stressful events, such as observing dead bodies, and now 
has post traumatic stress disorder resulting therefrom.  In 
support of his claim, the veteran has submitted medical 
evidence, from both private and VA sources, of a diagnosis of 
post traumatic stress disorder.

Service connection for post traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by the medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304 (f); Zarycki v. Brown, 6 Vet. App. 91, 97 
(1993).  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantry Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
However, in the present case, the veteran's service records 
do not indicate he engaged in combat or received a combat 
citation, and the veteran has not alleged otherwise.  Where 
no evidence of combat is presented, "a veteran's lay 
testimony regarding in-service stressors is insufficient to 
establish the occurrence of the stressor and must be 
corroborated by 'credible supporting evidence'".  Cohen v. 
Brown, 10 Vet. App. 142 (1997), [quoting Moreau v. Brown, 9 
Vet. App. 389, 395-396 (1996)].  

The veteran claims to have witnessed the explosion of some 
heavy construction equipment in which a "Spec. Lawrence" 
and another unnamed soldier were injured.  The RO contacted 
the U.S. Armed Services Center for Research of Unit Records 
("records center") (formerly known as the U.S. Army & Joint 
Services Environmental Support Group) seeking to verify this 
incident.  In a September 1996 letter to the RO, the records 
center was able to verify that a Specialist Joseph T. 
Lawrence served with the veteran's unit, but could not 
determine if this person was injured during service, as the 
unit's morning reports were stored at the National Personnel 
Records Center.  This episode is potentially verifiable via 
these morning reports, and this claim must be remanded for 
that purpose.  

The VA has a duty to assist a claimant in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107.  In the 
present case, the RO has not obtained military documents 
which might verify the veteran's alleged stressors.  This 
must be accomplished.  

Thus, in light of the above, this claim is remanded for the 
following additional development:  

1.  The RO should ensure that all 
pertinent records of treatment are 
associated with the claims folder.

2.  The RO should request from the 
veteran the approximate date of the 
injury to Spec. Lawrence.  It should then 
prepare detailed accounts of the 
veteran's indicated stressor, including 
date, place, unit numbers, names of 
parties involved, etc.  The RO should 
take into account all information already 
provided by the veteran, including the 
name of the serviceman he saw injured.  
If any additional information is 
required, it should be elicited from the 
veteran.  Thereafter, this statement of 
alleged stressors should be sent to the 
National Personnel Records Center for 
verification.  

3.  If the RO determines that the record 
establishes the existence of a stressor 
or stressors, then the RO should specify 
that stressor(s) for the record.  The 
veteran should then be scheduled for a VA 
examination to determine the nature and 
extent of all the veteran's mental and 
physical disabilities.  The examining 
physician must take into account the 
veteran's entire medical history, 
including all medical evidence added to 
the record in accordance with paragraphs 
1 and 2, above.  He must include in the 
examination report an assessment of 
whether, based on review of all pertinent 
evidence and evaluation of the veteran, 
the veteran currently meets the 
diagnostic criteria for post traumatic 
stress disorder as a result of the 
verified stressor(s).  In determining 
whether or not the veteran has post 
traumatic stress disorder due to an in-
service stressor, the examiner is hereby 
notified that only the verified stressor 
may be relied upon.  The complete 
rationale for any opinion expressed 
should be set forth.  All necessary 
special studies or tests should be 
accomplished.  The claims file and a copy 
of this remand should be made available 
to the examiner for his or her review.  

4.  After completion of all requested 
development, the RO should review the 
veteran's claim.  If the actions taken 
remain adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 5 -


